DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted on 12/30/2016 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                                                    
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 2, line 2, “an electrode gap” should be changed to --- the electrode gap ---. 
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US. Pub. 2014/0008225; hereinafter “Jeon”).
         Regarding claim 1, Jeon discloses, in Fig. 1, a method of forming a nanopore device for DNA sequencing (a nucleic acid analysis device 100), the method comprising: 
         forming a first electrode member (a first electrode 10) and a second electrode member (a second electrode 10’) on a substrate (a substrate 20), the first and second electrode members (10, 10’) being spaced apart by an electrode gap (an electrode gap 70’ or a diameter of the nanopore 70; see annotated Fig. 1) in the range of about 0.3 nm to about 2 nm (a cross-sectional length of the nanopore may be from about 1 nm to about 5 nm, or 0.68 nm to less than about 1.02 nm. when the nanopore has a circular cross-section, the cross-sectional length of the nanopore indicates a diameter of the nanopore. See [0025, 0044]);           depositing an insulating layer (an insulating layer 30 in Fig. 1) over the first and second electrode members and the substrate (“an insulating material 30 covering the first electrode 10 and the second electrode 10'”, see [0057]);            forming a nanopore (a nanopore 70) through the insulating layer and the substrate in alignment with the electrode gap (annotated Fig. 1 shows the nanopore 70 through the insulating material 30 and substrate 20 in alignment with the electrode gap 70’), the nanopore having an inlet opening (an inlet defined as an opening for receiving nucleotide 40) along a top surface of the insulating layer (see Fig. 1).

    PNG
    media_image1.png
    343
    721
    media_image1.png
    Greyscale



6.      Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US. Pub. 2012/0325664; hereinafter “Shim”).
         Regarding claim 1, Shim discloses, in Figs. 1A-1C, a method of forming a nanopore device for DNA sequencing (a nanosensor 100), the method comprising: 
         forming a first electrode member (a first electrode 40) and a second electrode member (a second electrode 45) on a substrate (a substrate 20), the first and second electrode members (40, 45) being spaced apart by an electrode gap (an electrode gap G or a nanogap G, see Fig. 1B) in the range of about 0.3 nm to about 2 nm (a diameter of the nanopore 23 may range from about 1 nm to about 100 nm. See at least in [0049]);           depositing an insulating layer (an insulating layer 70 in Fig. 1B) over the first and second electrode members and the substrate (see Fig. 1B);            forming a nanopore (first and second nanopores 23 and 25 together form one continuous nanopore; see Fig. 1C) through the insulating layer and the substrate in alignment with the electrode gap (annotated Fig. 1B or 1C shows the continuous nanopore through the insulating material 70 and substrate 20 in alignment with the electrode gap G), the nanopore having an inlet opening (an inlet defined as an opening for receiving nucleotide 11) along a top surface of the insulating layer (see Fig. 1C).
         Regarding claim 5, Shim discloses the method of claim 1, wherein forming the nanopore includes drilling through the insulating layer and the substrate using a focused electron beam or focused ion beam technique (“the first and second nanopores 23 and 25 may be formed by using an electron beam, a focused ion beam, a neutron beam, an X-ray, a .gamma.-ray, or the like”, see [0086]).

7.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US. Pub. 2012/0326732; hereinafter “Cho”).
         Regarding claim 1, Cho discloses, in Figs. 1-3, a method of forming a nanopore device for DNA sequencing (a nanosensor 100), the method comprising: 
         forming a first electrode member (a first electrode 30) and a second electrode member (a second electrode 35) on a substrate (a substrate 20), the first and second electrode members (30, 35) being spaced apart by an electrode gap (an electrode gap GN, or a nanogap GN; see Fig. 1B) in the range of about 0.3 nm to about 2 nm (the diameter `d` of the first nanopore 25 may range from about 1 nm to about 100 nm. See at least in [0051] and Figs. 1A-1B);          depositing an insulating layer (an insulating layer 40 in Fig. 1B) over the first and second electrode members and the substrate (see Fig. 1B);           forming a nanopore (first and second nanopores 25 and 45 together form one continuous nanopore; see Fig. 1B) through the insulating layer and the substrate in alignment with the electrode gap (annotated Figs. 1A-1B shows the continuous nanopore through the insulating material 40 and substrate 20 in alignment with the electrode gap G), the nanopore having an inlet opening (an inlet defined as an opening for receiving nucleotide 13) along a top surface of the insulating layer (see Fig. 3).


Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.     Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Xu et al. (US. Pub. 2012/0037919; hereinafter “Xu”).
         Regarding claim 3, Jeon discloses the method of claim 1, except for explicitly specifying that wherein forming the first and second electrode members comprises using an evaporation technique.             Xu discloses an nanopore electrical sensor (see Figs. 5-7) comprises a plurality of separated electrodes (3) disposed on a substrate (1), wherein forming the comprises a plurality of separated electrodes comprises using an evaporation technique (“formation of symmetrical-electrode-array-liked pattern of 100 nm Ni metal catalytic layer 8 (FIG. 5c) on the surface of Si.sub.3N.sub.4 first insulating layer 2 by using electron beam lithography and thermal evaporation techniques”. See [0060]).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the nucleic acid analysis device by using an evaporation technique for forming the electrodes as taught by Xu, for purpose of avoiding technical problem of integrating the nano-electrode on the nano-pore, and the nano-electrode is simple to manufacture.
10.     Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Shim et al. (US. Pub. 2014/0045270; hereinafter “Shim270”).
         Regarding claim 6, Jeon discloses the method of claim 1, except for explicitly specifying wherein depositing the insulating layer includes depositing by isotropic deposition.          Shim270 discloses a nanosensor with a nanopore for analyzing nucleic acid, comprises depositing the insulating layer includes depositing by isotropic deposition (“to insulate metal electrodes, an Al2O3 thin film 60 is deposited, and, to obtain a uniform insulating effect, Al2O3 is deposited to a thickness of about 30 nm by atomic layer deposition”, see [0067]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the nucleic acid analysis device by using an isotropic deposition technique for forming the insulating layer as taught by Shim, in order to meet the system design and specification requirement.

Allowable Subject Matter
11.         Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 12.     Claims 7-20 are allowed over the prior arts of record.
          The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 7 and similarly claim 14, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A method of forming a nanopore device for DNA sequencing, the method comprising: …. providing a second sacrificial layer over the first sacrificial layer, the substrate, and the exposed sidewall; removing the second sacrificial layer from the first sacrificial layer and from the substrate and removing the first sacrificial layer from the substrate, while leaving the second sacrificial layer on the exposed sidewall forming a sacrificial channel deposit; forming a conductive coating on the substrate and the sacrificial channel deposit; removing the sacrificial channel deposit having the conductive coating thereon, leaving a first electrode member and a second electrode member on the substrate with an electrode gap between the first and second electrode members; ….” in combination with all other elements as claimed in claim 1. 
            As to claim(s) 8-13 and 15-20, the claims are allowed as they further limit allowed claim 1 and claim 14.

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/24/2022